OMB APPROVAL OMB Number: 3235-0582 Expires: April 30, 2009 Estimated average burden hours per response 14.4 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01548 Armstrong Associates, Inc. (Exact name of registrant as specified in charter) 750 N. St Paul, Suite 1300, Dallas, Texas (Address of principal executive offices) (Zip code) C. K. Lawson Armstrong Associates, Inc. 750 N. St. Paul Street, Suite 1300 Dallas, Texas 75201 (Name and address of agent for service) Registrant's telephone number, including area code: 214-720-9101 Date of fiscal year end: 6/30 Date of reporting period: 7/1/09 to 6/30/10 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. SEC 2451 (4-03) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. ITEM 1. PROXY VOTING RECORD: Issuer Ticker Cusip Meeting Date Description of Vote Issuer Versus Shareholder Voted? Vote Cast For/against Managm't # of Shares Medtronics MDT 8/27/2009 Board of Directors Issuer Yes For For Medtronics MDT 8/27/2009 Ratification of Auditors Issuer Yes For For Medtronics MDT 8/27/2009 Approve Amendment to 2005 Stock Purchase Increase Shares Issuer Yes For For Medtronics MDT 8/27/2009 Approve Amendment to 2008 Stock Incentive Increase Shares Issuer Yes For For Procter & Gamble PG 10/13/2009 Board of Directors Issuer Yes For For Procter & Gamble PG 10/13/2009 Ratification of Auditors Issuer Yes For For Procter & Gamble PG 10/13/2009 Amend Company Code of Regulations Issuer Yes For For Procter & Gamble PG 10/13/2009 Approve 2009 Stock and Incentive Compensation Plan Issuer Yes For For Procter & Gamble PG 10/13/2009 Cumulative Voting Shareholder Yes Against For Procter & Gamble PG 10/13/2009 Advisory Vote on Executive Compensation Shareholder Yes Against For Cisco Systems, Inc. CSCO 17275R102 11/12/2009 Board of Directors Issuer Yes For For Cisco Systems, Inc. CSCO 17275R102 11/12/2009 Approve Amendment to 2005 Stock Incentive Plan Issuer Yes For For Cisco Systems, Inc. CSCO 17275R102 11/12/2009 Approve Employee Stock Purchase Plan Issuer Yes For For Cisco Systems, Inc. CSCO 17275R102 11/12/2009 Ratification of Auditors Issuer Yes For For Cisco Systems, Inc. CSCO 17275R102 11/12/2009 Amend By-Laws to Establish Committee on Human Rights Shareholder Yes Against For Cisco Systems, Inc. CSCO 17275R102 11/12/2009 Shareholders vote to ratify compensation of officers Shareholder Yes Against For Cisco Systems, Inc. CSCO 17275R102 11/12/2009 Human Rights Policy Summarization Report Shareholder Yes Against For DirecTV Group DTV 25459L106 11/19/2009 Merger of Liberty and DirecTV Issuer Yes For For DirecTV Group DTV 25459L106 11/19/2009 Approve Voting & Right First Refusal Agreeement Issuer Yes For For DirecTV Group DTV 25459L106 11/19/2009 Approve Adjournment of Special Meeting Issuer Yes For For Covidien Ltd COV G2554F105 3/16/2010 Receive & Consider Irish Statutory Accounts Issuer Yes For For Covidien Ltd COV G2554F105 3/16/2010 Board of Directors Issuer Yes For For Covidien Ltd COV G2554F105 3/16/2010 Ratification of Auditors Issuer Yes For For Covidien Ltd COV G2554F105 3/16/2010 Authorize Market Purchases of Company Shares Issuer Yes For For Covidien Ltd COV G2554F105 3/16/2010 Authorize Re-issue Treasury Shares Issuer Yes For For United Technology UTX 4/14/2010 Board of Directors Issuer Yes For For United Technology UTX 4/14/2010 Appointment of Auditors Issuer Yes For For United Technology UTX 4/14/2010 Advisory Vote on Executive Compensation Shareholder Yes Against For Avery Dennison AVY 4/22/2010 Board of Directors Issuer Yes For For Avery Dennison AVY 4/22/2010 Ratification of Auditors Issuer Yes For For Avery Dennison AVY 4/22/2010 Elimination Supermajority Voting & Stock Repurchase Provision Issuer Yes For For Avery Dennison AVY 4/22/2010 Approve Amended Stock Opiton & Incentive Plan Issuer Yes For For Abbott Laboratories ABT 4/23/2010 Board of Directors Issuer Yes For For Abbott Laboratories ABT 4/23/2010 Ratification of Auditors Issuer Yes For For Abbott Laboratories ABT 4/23/2010 Advisory Vote Shareholder Yes Against For Abbott Laboratories ABT 4/23/2010 Special Shareholders Meeting Shareholder Yes Against For Boeing BA 4/26/2010 Board of Directors Issuer Yes For For Boeing BA 4/26/2010 Ratification of Auditors Issuer Yes For For Boeing BA 4/26/2010 Ethical Criteria for Military Contracts Shareholder Yes Against For Boeing BA 4/26/2010 Advisory Vote on Executive Compensation Shareholder Yes Against For Boeing BA 4/26/2010 Change Ownership threshold to call Special Meetings Shareholder Yes Against For Boeing BA 4/26/2010 Independent Chairman Shareholder Yes Against For Boeing BA 4/26/2010 Report on Political Contributions Shareholder Yes Against For Praxair, Inc. PX 74005P104 4/27/2010 Board of Directors Issuer Yes For For Praxair, Inc. PX 74005P104 4/27/2010 Ratification of Auditors Issuer Yes For For General Electric GE 4/28/2010 Board of Directors Issuer Yes For For General Electric GE 4/28/2010 Ratification of Auditors Issuer Yes For For General Electric GE 4/28/2010 Cumulative Voting Shareholder Yes Against For General Electric GE 4/28/2010 Special Shareowner Meeting Shareholder Yes Against For General Electric GE 4/28/2010 Independent Board Chairman Shareholder Yes Against For General Electric GE 4/28/2010 Pay Disparity Shareholder Yes Against For General Electric GE 4/28/2010 Key Board Committees Shareholder Yes Against For General Electric GE 4/28/2010 Advisory Vote on Executive Compensation Shareholder Yes Against For Kimberly Clark KMB 4/29/2010 Board of Directors Issuer Yes For For Kimberly Clark KMB 4/29/2010 Ratification of Auditors Issuer Yes For For Kimberly Clark KMB 4/29/2010 Proposal Special Shareholder Meetings Shareholder Yes Against For Corning GLW 4/29/2010 Board of Directors Issuer Yes For For Corning GLW 4/29/2010 Ratification of Auditors Issuer Yes For For Corning GLW 4/29/2010 Approve 2010 Variable Compensation Plan Issuer Yes For For Corning GLW 4/29/2010 Approve 2010 Equity Plan Non-Employee Directors Issuer Yes For For Corning GLW 4/29/2010 Approve Amended Certificate of Incorporation Issuer Yes For For Corning GLW 4/29/2010 Shareholder Proposal Concerning Voting Shareholder Yes Against For Hess Corporation HES 42809H107 5/5/2010 Board of Directors Issuer Yes For For Hess Corporation HES 42809H107 5/5/2010 Ratification of Auditors Issuer Yes For For Hess Corporation HES 42809H107 5/5/2010 Approve Amendment to 2ncentiveIncrease Shares Issuer Yes For For Hess Corporation HES 42809H107 5/5/2010 Report on Political Spending & Policies Shareholder Yes Against For Pepsico PEP 5/5/2010 Board of Directors Issuer Yes For For Pepsico PEP 5/5/2010 Approval of Auditors Issuer Yes For For Pepsico PEP 5/5/2010 Approval Amended 2007 Long-Term Incentive Plan Issuer Yes For For Pepsico PEP 5/5/2010 Charitable Contributions Report Shareholder Yes Against For Pepsico PEP 5/5/2010 Right to Call Special Shareholders Meeting Shareholder Yes Against For Pepsico PEP 5/5/2010 Public Policy Report Shareholder Yes Against For SPX Corporation SPW 5/6/2010 Board of Directors Issuer Yes For For SPX Corporation SPW 5/6/2010 Ratification of Auditors Issuer Yes For For Waste Connections WCN 5/7/2010 Board of Directors Issuer Yes For For Waste Connections WCN 5/7/2010 2004 Equity Incentive Plan Issuer Yes For For Waste Connections WCN 5/7/2010 Ratification of Auditors Issuer Yes For For Waste Management WMI 94106L109 5/11/2010 Board Of Directors Issuer Yes For For Waste Management WMI 94106L109 5/11/2010 Ratification of Auditors Issuer Yes For For Waste Management WMI 94106L109 5/11/2010 Amend Certificate Incorporation Eliminate Supermajority Voting Issuer Yes For For Waste Management WMI 94106L109 5/11/2010 Disclosure of Political Contributions Shareholder Yes Against For Waste Management WMI 94106L109 5/11/2010 Proposal for Shareholders to call Special Shareholder Meetings Shareholder Yes Against For CVS Caremark Corp CVS 5/12/2010 Board of Directors Issuer Yes For For CVS Caremark Corp CVS 5/12/2010 Ratification of Auditors Issuer Yes For For CVS Caremark Corp CVS 5/12/2010 Proposal 2010 Incentive Compensation Plan Issuer Yes For For CVS Caremark Corp CVS 5/12/2010 Proposal Amend Company Charter Shareholders call Meetings Issuer Yes For For CVS Caremark Corp CVS 5/12/2010 Report on Political Contributions & Expenditures Shareholder Yes Against For CVS Caremark Corp CVS 5/12/2010 Principals to Stop Global Warming Shareholder Yes Against For Western Union WU 5/14/2010 Board of Directors Issuer Yes For For Western Union WU 5/14/2010 Ratification of Auditors Issuer Yes For For Halliburton Company HAL 5/19/2010 Board of Directors Issuer Yes For For Halliburton Company HAL 5/19/2010 Ratification of Auditors Issuer Yes For For Halliburton Company HAL 5/19/2010 Proposal on Human Rights Policy Shareholder Yes Against For Halliburton Company HAL 5/19/2010 Proposal on Political Contributions Shareholder Yes Against For Halliburton Company HAL 5/19/2010 Proposal on Executive Compensation Policies Shareholder Yes Against For Halliburton Company HAL 5/19/2010 Proposal on Special Shareholder Meetings Shareholder Yes Against For Intel Corporation INTC 5/19/2010 Board of Directors Issuer Yes For For Intel Corporation INTC 5/19/2010 Ratification of Auditors Issuer Yes For For Intel Corporation INTC 5/19/2010 Advisory Vote on Executive Compensation Issuer Yes For For Stericycle SRCL 5/25/2010 Board of Directors Issuer Yes For For Stericycle SRCL 5/25/2010 Ratification of Auditors Issuer Yes For For DirecTV Group DTV 25490A101 6/3/2010 Board of Directors Issuer Yes For For DirecTV Group DTV 25490A101 6/3/2010 Ratification of Auditors Issuer Yes For For DirecTV Group DTV 25490A101 6/3/2010 Approval 2010 Stock Plan Issuer Yes For For DirecTV Group DTV 25490A101 6/3/2010 Approval Executive Officer Cash Bonus Plan Issuer Yes For For DirecTV Group DTV 25490A101 6/3/2010 Adopt Executives retain equity based compensation after 2-years Shareholder Yes Against For Iron Mountain IRM 6/4/2010 Board of Directors Issuer Yes For For Iron Mountain IRM 6/4/2010 Approval Amended 2002 Stock Incentive Plan Issuer Yes For For Iron Mountain IRM 6/4/2010 Approval Amended 2006 Sr. Exec. Incentive Plan Issuer Yes For For Iron Mountain IRM 6/4/2010 Approval Amended 2003 Sr. Exec. Incentive Plan Issuer Yes For For Iron Mountain IRM 6/4/2010 Ratification of Auditors Issuer Yes For For Wal-Mart Stores WMT 6/4/2010 Board of Directors Issuer Yes For For Wal-Mart Stores WMT 6/4/2010 Ratification of Auditors Issuer Yes For For Wal-Mart Stores WMT 6/4/2010 Stock Incentive Plan of 2010 Issuer Yes For For Wal-Mart Stores WMT 6/4/2010 Approval of ASDA Limited Sharesave Plan 2000 Issuer Yes For For Wal-Mart Stores WMT 6/4/2010 Gender Identity Non-Discrimination Policy Shareholder Yes Against For Wal-Mart Stores WMT 6/4/2010 Advisory Vote on Executive Compensation Shareholder Yes Against For Wal-Mart Stores WMT 6/4/2010 Political Contributions Report Shareholder Yes Against For Wal-Mart Stores WMT 6/4/2010 Special Shareholders Meeting Shareholder Yes Against For Wal-Mart Stores WMT 6/4/2010 Poultry Slaughter Shareholder Yes Against For Wal-Mart Stores WMT 6/4/2010 Lobbying Priorities Report Shareholder Yes Against For Staples Inc. SPLS 6/7/2010 Board of Directors Issuer Yes For For Staples Inc. SPLS 6/7/2010 Approve Long Term Cash Incentive Plan Issuer Yes For For Staples Inc. SPLS 6/7/2010 2004 Stock Incentive Plan increase shares Issuer Yes For For Staples Inc. SPLS 6/7/2010 Ratification of Auditors Issuer Yes For For Staples Inc. SPLS 6/7/2010 Proposal Shareholders Act by Majority Written Consent Shareholder Yes Against For Staples Inc. SPLS 6/7/2010 Proposal Shareholders owning 10% shares call Meetings Shareholder Yes Against For Caterpillar Inc CAT 6/9/2010 Board of Directors Issuer Yes For For Caterpillar Inc CAT 6/9/2010 Ratification of Auditors Issuer Yes For For Caterpillar Inc CAT 6/9/2010 Amend 2006 Long-Term Incentive Plan Issuer Yes For For Caterpillar Inc CAT 6/9/2010 Amend Articles & Bylaws to Declassify Board Issuer Yes For For Caterpillar Inc CAT 6/9/2010 Amend Articles & Bylaws to Eliminate Supermajorty Vote Issuer Yes For For Caterpillar Inc CAT 6/9/2010 Proposal Independent Chairman of the Board Shareholder Yes Against For Caterpillar Inc CAT 6/9/2010 Proposal Review Global Corporate Standards Shareholder Yes Against For Caterpillar Inc CAT 6/9/2010 Proposal Special Shareholder Meetings Shareholder Yes Against For Gamestop Corp GME 36467W109 6/22/2010 Board of Directors Issuer Yes For For Gamestop Corp GME 36467W109 6/22/2010 Ratification of Auditors Issuer Yes For For Weatherford International WFT H27013103 6/23/2010 2009 Annual Report Issuer Yes For For Weatherford International WFT H27013103 6/23/2010 Dischange Board of Directors and Executive Officers Issuer Yes Abstain For Weatherford International WFT H27013103 6/23/2010 Board of Directors Issuer Yes For For Weatherford International WFT H27013103 6/23/2010 Appointment of Auditors Issuer Yes For For Weatherford International WFT H27013103 6/23/2010 Approval Reclassification of CHF 475 Million Legal Reserve Issuer Yes Abstain For Weatherford International WFT H27013103 6/23/2010 Approval Amended Articles of Association Share Capital Issuer Yes Abstain For Weatherford International WFT H27013103 6/23/2010 Approval Amebded Articles of Association Conditional Capital Issuer Yes Abstain For Weatherford International WFT H27013103 6/23/2010 2010 Omnibus Incentive Plan Issuer Yes Abstain For Best Buy BBY 6/24/2010 Board of Directors Issuer Yes For For Best Buy BBY 6/24/2010 Ratification of Auditors Issuer Yes For For Yahoo YHOO 6/24/2010 Board of Directors Issuer Yes For For Yahoo YHOO 6/24/2010 Approval Amended 1996 Director's Stock Plan Issuer Yes For For Yahoo YHOO 6/24/2010 Ratification of Auditors Issuer Yes For For Yahoo YHOO 6/24/2010 Proposal Executive Compensation Advisory Vote Shareholder Yes Against For SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Armstrong Associates, Inc. By (Signature and Title)* /s/C. K. Lawson C. K. Lawson, President Date: August 13, 2010 * Print the name and title of each signing officer under his or her signature.
